OPINION
GRANT, Justice.
Ruiz Gonzales appeals his conviction for the offense of unlawful delivery of a controlled substance (cocaine). He was tried before the trial court on his plea of not guilty. The court found him guilty and assessed punishment at fifteen years’ confinement.
Gonzales’s attorney has filed an appellate brief in which he concludes that, after a review of the record and the related law, the appeal is frivolous and without merit. He has professionally evaluated the record and has found no error which arguably supports an appeal. The brief thus meets the requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and Stafford v. State, 813 S.W.2d 503 (Tex.Crim.App.1991).
Counsel attempted to provide Gonzales with a copy of his brief and notify him of his right to review the record and to submit a pro se brief. Counsel has advised this Court that, even with the assistance of various law enforcement officials and prison authorities, he has been unable to locate Gonzales. Gonzales has not kept his counsel informed as to his current address so that notification could be made. Accordingly, we hold that he has waived his right to such notification, and we will consider this case on the brief filed by his counsel.
We have examined the record of trial, and we conclude that the evidence adduced was sufficient to support the finding of guilt entered by the court. The punishment assessed was within the range provided by law for the offense of which he was convicted. We agree with counsel that the appeal is frivolous and without merit.
The judgment of the trial court is affirmed.